DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 1, 2022 has been entered.
 
Response to Arguments
	Applicant’s arguments with respect to Claim 1 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant amended Claim 1 by adding a narrower limitation of the movable wall being directly urged by the pressurised fluid into the second internal cavity which confines the limitation to the use of a fluidic connection and not a mechanical connection such as with a piston head. 
	Applicant now submits that the recitation of Claim 1 offers no possibility of having a second cavity which is external to the vessel and Claim 1 now requires that the source of pressurised fluid be internal with no possibility of an external source. 
	New grounds of rejection necessitated by amendment.

Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 17 recites the broad recitation "A method for producing a composite part", and the claim also recites "in particular" which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
	Moreover,  as stated in a previous Office Action (August 23, 2021) new claim 17 is added, however, since this is a restrictable claim under the same criteria used for the non-elected and withdrawn Claims 14-16, it is not examined.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mathon (WO 2013/068666) in view of Swenor (US 5,518,388) and further in view of Boccard (US 6,136,236).
Regarding Claim 1, Mathon teaches a resin injection circuit (comprising a mould for producing a composite part (p. 1 lines 5-9) for a resin injection circuit in a mould for producing a composite part (Fig. 1 p. 6 lines 6-10 injection mold – 20 injection pipe – 61 resin outlet pipe – 62), characterized in that it comprises at least resin injection regulator which is connected to said circuit (Fig. 1 p. 5 line 29 – p. 6 line 2 pressure maintenance devices – 10a, 10b) and 
while Mathon teaches two pressure maintenance devices that are also connected by means of a pipeline capable of injecting gas under pressure into the pipeline (Fig. 1 p. 8 lines 8-9), and that the connecting tees advantageously comprise means of quickly disconnecting the pipes (p.9 lines 18-19), Mathon is silent that the resin injector feeding the resin is a cylinder nor does it teach that these devices with connecting tees have movable wall means within them forming a container for accumulation of resin such that the pressure is configured to maintain a resin pressure in the circuit whilst the resin injector is disconnected.
Swenor discloses a resin injection cylinder able to feed with resin comprising at least one vessel (Fig.1 abstract, a pump unit in the form of a piston member driven by a hydraulic cylinder; Col. 4 lines 7-8 apparatus – 10 resin pot – 12) which is connected to at least one part of  said resin injection circuit (Fig. 1 Col. 4 lines 55-56 first heated resin line – 26, second resin line – 42) and inside of which a movable wall means can be moved in a sealed manner (Fig. 1 Col. 4 lines 8-10 piston – 14) , 
said movable wall defining in said vessel a first cavity, forming a container for accumulation of resin  (Col. 4 line 30), which is designed to be connected to at least one part of said circuit (Col. 4 line 67 – Col. 5 line 3 first resin line – 26), and a second cavity which is designed to be connected to a source of pressurized fluid of said resin injection circuit (Fig. 1 Col. 4 lines 10-13 hydraulic cylinder – 16), said movable wall means being designed to be urged by the pressurized fluid with which the second cavity is supplied in order to exert a pressure on the resin contained in the first cavity by isolating said resin from said fluid (Fig. 1 Col. 7 lines 9-10 control unit actuates hydraulic cylinder – 16 and piston member – 114), said pressure being configured to maintain a resin pressure in said circuit (Col. 7 lines 50-56 controls hydraulic pressure of hydraulic cylinder – 16 and thus pressure applied by the piston – 14 to maintain a substantially constant resin pressure), whilst the resin injection cylinder is disconnected (Col. 7 lines 60-66 control unit – 22 closes the mold inlet valve -54 and terminates piston operation).
One would have combined Mathon with Swenor such that a resin injection regulator for a circuit for injecting resin into a production mold with two pressure maintenance devices connected by means of a pipeline capable of injecting gas under pressure into the pipeline with T-shaped ducts for preventing the gas from reaching the mold would also incorporate a movable wall within each of these pressure cylinders such that the accumulated resin is isolated in a first cavity from pressurized fluid in the second cavity such that while the second cavity is suppled exerting  pressure on the resin contained in the first cavity isolated from the said fluid with the pressure maintaining a resin pressure in the circuit whilst the resin injection cylinder is disconnected. 
This would be advantageous because first, by isolating an injection cylinder upstream of the mould the pressure is held with the resin contained in the pipe which is pushed vertically by the pressurized gas such that the vertical position makes it possible to avoid migration of the pressurized gas through the resin, which would cause porosities in the composite part (Mathon, p. 9 lines 8-11), and, 
moreover, as taught by Swenor, one would be motivated to maintain a resin pressure in the first cavity while the resin injection cylinder is disconnected because since the control unit monitors the pressure within the resin transfer line, and controls the pumping unit to maintain a substantially constant pressure, or to maintain the pressure within the resin transfer line within a predetermined pressure range, throughout the resin transfer process (Col. 9 lines 10-14). 
Thus, there is no need for an operator to determine, based on experience and skill, when each article of manufacture is impregnated with resin, as was the case with prior apparatus and methods for resin transfer molding. Repeatability and quality control is therefore substantially enhanced (Col. 9 lines 20-25).

However, while Swenor discloses a movable wall with a second cavity external to the resin vessel and which is defined by an external hydraulic piston or plunger  (Fig.1 Col. 4 ll. 10-12 hydraulic cylinder – 16 is coupled to the piston – 14 to drive the piston within the  resin pot and displace the resin from the pot....).
	Boccard teaches a method of resin transfer molding (abs) that discloses a part of the apparatus for regulating the flow and transfer of resin (Fig. 1 Col. 4 ll. 6-7 resin – 18 in the actuator – 10 is injected by the latter into a mould – 20 via an injection tube -22). There is a first internal cavity forming a container for accumulation of resin connectable to at least one part of a resin injection circuit (Fig. 1 Col. 4 ll. 8-14 inside the mould – 20 is a cavity – 24 whose form is complementary to that of the part to be manufactured.) There is a second internal cavity  connectable to a source of pressurised fluid which directly urges the pressurised fluid being injected in the second internal cavity (Fig. 1 Col. 30-33 compressed air is injected into the pot by means of a tube – 36)  and coming from the source of pressurized fluid so that said movable wall (Fig. 1 Col. 4 ll 30-31 piston – 33) exerts a pressure on the resin contained in the first internal cavity (Fig. 1 transfer of the resin from the pot -32 to the actuator – 10 is controlled by a regulator – 38 inside the tube – 34).   See Fig. 1 below:

				
    PNG
    media_image1.png
    754
    1022
    media_image1.png
    Greyscale

	It would have been obvious to combine the combination of Mathon and Swenor with Boccard whereby in a resin injection circuit with a resin regulator which comprises a first internal cavity which forms a container for accumulation of resin connectable to at least one part of the resin injection circuit with a movable wall separating the resin in the first internal cavity,  would also have a second internal cavity along with the first internal cavity, as taught by Boccard,  whereby a pressurised fluid coming from a source would be injected into this cavity so that the movable wall exerts pressure on the resin in the first internal cavity.
	This would be an advantage because this arrangement of the installation can be commanded automatically or semi-automatically (Col. 4 ll. 46-48), so that the resin is injected into a mold at a constant reference flow rate by the controlling and regulating of the control rate on a constant basis (Col. 2 l. 66- Col. 3 l. 3). 
Regarding Claim 2, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 1 and Mathon further teaches that the second cavity of the resin injection regulator is designed to receive a pressurized gas (p. 8 lines 10-13 nitrogen).

Regarding Claim 4, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 1 and Swenor further teaches that the cavity is formed in a tubular jacket and in that the movable wall means comprises a sliding piston which can be moved in said tubular jacket (Fig. 1 Col. 4 lines 8-10 piston – 14)  said piston defining in said tubular jacket a first chamber forming the first cavity and a second chamber for pressurization forming the second cavity which is designed to be connected to the source of pressurized fluid (Fig. 1 Col. 4 lines 10-13 hydraulic cylinder – 16).

Regarding Claim 5, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 4 and Swenor further teaches that the jacket is designed in such a way that the first chamber can have a minimum initial volume which makes it possible to release an amount of resin which is at least equal to a variation of the volume of resin contained in said circuit part  (Fig. 1 Col. 4 lines 46-54 position sensor – 24 internal volume of resin pot – 12 is known value) between a moment which occurs immediately after the injection of the resin into the circuit and the injection mould (Col. 7 lines 30-36), and a moment which corresponds to a complete polymerization of the resin in the injection mould (Col. 7 lines 60-64).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathon (WO 2013/068666), Swenor (US 5,518,388) and Boccard (US 6,136,236) as applied to Claim 1 above, and further in view of Fujimoto (JPH02125709).
Regarding Claim 3, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 1 wherein the vessel is formed by a branch of said circuit (Mathon, Fig. 2  p.8 lines 26-18 first and second connection tees – 11, 12 pipe – 13), however, the combination does not disclose that the movable wall is formed by a sliding scraper.
In an analogous art, Fujimoto teaches the movable wall means is formed by a sliding scraper having a diameter which corresponds to that of said branch (Fig. 1 p. 3 [operation] lines 16- 17 preforming cavity – 6 slider cylinder – 11) ,said sliding scraper defining in said branch a first cavity which is formed by a first portion of said branch (Figs 1, p. 4 lines 3-4) forming the container for accumulation of resin, (Fig. 1 p. 4 lines 24-27) and a second cavity which is formed by a second portion for pressurizing  (Figs. 1, 7 p. 4 lines 28-30 pressure forming unit – 28) said branch which is designed to be connected to the source of pressurized fluid (Fig. 1 p. 3 [operation] lines 2-4 flow distance). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mathon, Swenor and Boccard to incorporate the teaching of Fujimoto whereby the resin regulator of Claim 1 with a branch of the said circuit includes within it a sliding scraper having a diameter which corresponds to that of said branch. 
One with ordinary skill in the art would be motivated to include a sliding scraper because the flow distance during pressure molding the resin is short and uniform and the scraper disperses the resin into the open preforming cavity at low pressure (Fig. 1 p. 2 lines 1-3).

3.	Claims 6 and 10-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathon (WO 2013/068666), Swenor (US 5,518,388) and Boccard (US 6,136,236) as applied to Claim 4 above, and further in view of Sevigny (US 2009/0053350).
Regarding Claim 6, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 4 however do not teach a means for heating at least the first chamber and a means for monitoring the temperature of at least the first chamber.
Sevigny teaches a means for heating at least a first chamber (Fig. 2 paragraphs [0032] [0060] equalize pressure in heating/cooling cavity – 202) and a means for monitoring the temperature of at least the first chamber (Fig. 1 paragraph [0034] controller – 110 parameters measured include temperature). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Mathon, Swenor and Boccard by incorporating the teachings of Sevigny such that the cavity formed in a tubular jacket with a movable wall, as taught by Mathon and Swenor, 
comprises a sliding piston defining a first chamber and second chamber defining a first and second cavity connected to the sources of pressurized fluid would also include a means for heating at least the first chamber and a means for monitoring the temperature of it. 
One with ordinary skill in the art would be motivated to include these elements because these elements would maintain the shape of the objection during molding (paragraph [0014]).

Regarding Claim 10,  the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 1 and further teach an injection circuit further comprising one device for preheating resin (Swenor Col. 4 lines 55-59 preheater – 28) - one injection mould comprising at least a first portion having a cavity which is capable of receiving the preform to be impregnated with resin aimed at producing a composite part (Mathon, p. 4 lines 11-12),  and at least a second portion which is capable of closing the cavity (Mathon, p. 10 lines 22-34), - the source of pressurized fluid (Mathon, Fig. 1 p. 8 lines 18-21) however, the combination of Mathon, Swenor and Boccard do not teach first, second, third, fourth and fifth circuit branches such that they connect inlets and outlets by means of primary, secondary and tertiary valves.  
Sevigny teaches a first circuit branch connecting an outlet of the resin injection cylinder to an inlet of the device for preheating resin (paragraph [0033] pressure generator – 108), - a second circuit branch connecting an outlet of the device for preheating resin to an inlet of the injection mould by means of a primary opening/closing resin valve (Fig. 1 paragraph [0032] heater feed valves – 112-HF, mold isolation valve – 112-I), - a third circuit branch connecting an outlet of the device for preheating resin to an outlet of the injection mould by means of a secondary opening/closing resin valve (Fig. 1 paragraph [0032] pair of heater return valves – 112-HR), - a fourth circuit branch connecting an outlet of the injection mould to the resin injection cylinder, by means of a tertiary opening/closing resin valve (Fig. 1 paragraph [0033] pair of pressure isolation valves – 112-PI), - at least a fifth circuit branch comprising an injection regulator, 
which is connected firstly to said circuit and secondly to the source of pressurized fluid by means of an opening/closing fluid valve (Figs. 1, 6 paragraph [0060] pressure generator isolation valve – 112-PI see also claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosure of Mathon and Swenor to incorporate the teachings of Sevigny whereby an injection circuit for injection resin into a mound for producing a composite part would include first, second, third, fourth and fifth circuit branches such that they connect inlets and outlets by means of primary, secondary and tertiary valves. 
One with ordinary skill in the art would be motivated to do so because these various isolation valves operate to isolate the pressure generator to allow it to open and equalize the pressure in the heating/cooling cavity to that in the mold cavity (paragraph [0060]).

Regarding Claim 11, the combination of Mathon, Swenor and Sevigny teach all the limitations of Claim 10 and Sevigny further teaches that the injection circuits comprises a single fifth circuit branch, which is connected to an inlet of the device for preheating resin in parallel with the first circuit branch (Fig. 1 paragraph [0032] pair of heater feed valves – 112-HF).

Regarding Claim 12, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 4, and further teach an injection circuit with one resin trap which is placed under vacuum by a vacuum pump (Mathon, p. 7 lines 2-3 lines 6-7 ), - a first injection circuit part which connects the injection cylinder to the injection mould (Swenor, Col. 4 line 67 – Col. 5 line 3 first resin line – 26), - a second injection circuit part which connects the injection mould to the resin trap (Mathon, Fig. 1 p. 7 lines 4-7 resin trap – 50), - one device for preheating resin which is interposed in the first circuit part (Swenor Col. 4 lines 55-59 preheater – 28), - one resin drain which is interposed between the resin injection cylinder and the device for preheating resin in the first circuit part  (Swenor, Col. 4 lines 55 outlet port of resin pot – 12 heated resin line – 26 preheater – 28), - opening/closing resin valves which are interposed firstly in the first circuit part on both sides of the preheating device and upstream of the drain (Swenor, Col. 5 lines 24-26  inlet valve – 36) , and secondly in the second circuit part, making it possible to control the opening or the closure of said first and second circuit parts (Swenor, Fig. 1 Col. 5 line 66 – Col. 6 line 2  inlet valve – 54) two injection regulators which are connected respectively to the first and second circuit parts by the first ducts thereof (Mathon – Fig. 1 p. 7 lines 12-14 two pressure maintenance devices – 10a and 10b), - one source of pressurized fluid. Moreover, Mathon teaches one injection mould comprising at least a first portion having a cavity which is capable of receiving the preform to be impregnated with resin aimed at producing a composite part (Mathon, p. 4 lines 11-12), and at least a second portion which is capable of closing the cavity (Mathon, p. 10 lines 22-34), - the source of pressurized fluid (Mathon, Fig. 1 p. 8 lines 18-21).
However, Mathon and Swenor do not teach opening/closing fluid valves, which are arranged at the outlet of the source of pressurized fluid. 
Sevigny teaches opening/closing fluid valves, which are connected to the second ducts of the injection regulators (Mathon – Fig. 1 p. 7 lines 12-14 two pressure maintenance devices – 10a and 10b). opening/closing fluid valves which are arranged at the outlet of the source of pressurized fluid and at the inlet of the second ducts of the injection regulators, making it possible to control the fluid pressurizations of the injection regulators (Sevigny, Figs. 1, 6 paragraph [0060] pressure generator isolation valve – 112-PI see also claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of the disclosure of Mathon and Swenor to incorporate the teachings of Sevigny whereby an injection circuit for injection resin into a mound for producing a composite part would include opening/closing fluid valves, which are arranged at the outlet of the source of pressurized fluid. One with ordinary skill in the art would be motivated to do so because these various isolation valves operate to isolate the pressure generator to allow it to open and equalize the pressure in the heating/cooling cavity to that in the mold cavity (paragraph [0060]).

Regarding Claim 13, the combination of Mathon, Swenor and Sevigny teach all the limitations of Claim 12, and Sevigny further teaches that the first injection regulator is connected to the first circuit part between the second output valve of the preheating device and the mould (Fig. 1 paragraph [0032] mold isolation valve – 112-I  on outlet side of each mold half is in fluid communication with one of a pair of heater return valves – 112-HR) , and, Mathon teaches that  in  the second injection regulator is connected to the second circuit part between the mould and the resin trap placed under vacuum (Mathon, Fig. 1 p. 7 lines 4-7 resin trap – 50).

4.	Claims 7-8  is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Mathon (WO 2013/068666), Swenor (US 5,518,388) and Boccard (US 6,136,236) as applied to Claim 4 above, and further in view of Sevigny (US 2009/0053350) and Hansen (US 2015/0174835).
	Regarding Claim 7, the combination of Mathon, Swenor and Boccard teach all the limitations of Claim 4 and while both Mathon and Swenor teach a tubular axial main body and a jacket, which has the same axial length as the main body and received in said main body jacket (Mathon, Fig. 2  p.8 lines 26-18 first and second connection tees – 11, 12 pipe – 13) however, they do not teach that the piston has a same diameter as the tubular jacket and that this comprises a dynamic sealing means with the tubular jacket and with first and second covers along with a first and second static sealing means interposed between the jacket and the first and second covers. 

	Sevigny teaches that a tubular main body with a jacket (Fig. 10 paragraph [0069] melt pipe – 802 include a jacket around the conduit – 1006) also has a piston having the same diameter as the tubular jacket (paragraph [0060] piston isolates the hydraulic system from the fluid – 210 in the cavity – 202). However, Sevigny does not teach a dynamic sealing means with the tubular jacket. 
	
	However, Hansen discloses a method of manufacturing fibre-reinforced polymer object by means of vacuum-assisted resin transfer moulding (abstract). Hansen further teaches an embodiment utilizing a feedback loop whereby a pressure sensor is connected directly to a first resin inlet (Fig. 10 paragraph [0111]). This pressure sensor comprises a means for dynamic sealing Figs. 15a, 15b paragraph [0115] differential diaphragm pressure transducer, O-ring – 82) chamber -88), - a first cover, which is designed to close a first end of said main body and a first end of the jacket (Figs 15a, 15b paragraph [0115] tube or cap – 80) , and comprising a first duct for the passage of resin, which opens into said jacket (Figs. 15b paragraph [0115] opening whereby resin is fed in chamber – 88) - a second cover, which is designed to close a second end of said main body and a second end of the jacket, and comprising a second duct for the passage of fluid, which opens into said jacket (Fig. 15b paragraph [0115] pressure sensor body – 90), - first and second static sealing means which are interposed between said jacket and the first and second covers (Fig. 15a, 15b paragraph [0115]  threaded connection – 86 statically seals both ends of sensor).
	 Hansen is silent regarding as to what fluid is within the second duct opening into the jacket (i.e. what the pressure sensor body contains), however it is inherent that fluid of some type is contained within the pressure sensor body because the diaphragm when displaced by the resin enables the measurement of pressure as compared to a fluid (air, gas or hydraulic) on the opposite side of the diaphragm from the resin (probing the deflection of the diaphragm (paragraph [0115]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Mathon, Swenor and Boccard to incorporate the teachings of Sevigny and Hansen whereby the piston within the resin pressure regulator with a piston having a same diameter as the tubular jacket also comprises dynamic sealing with a first and second cover comprising first and second ducts with first and second static sealing means.
 One with ordinary skill in the art would be motivated to do so because this dynamic sealing would not only isolate the fluid from resin (Sevigny, paragraph [0060]) but would also  generate a signal indicative of the resin pressure and regulate the flow rate as to increase or decrease it (Hansen, paragraph [0110]).

Regarding Claim 8, the combination of Mathon, Swenor, Sevigny and Hansen teach all the limitations of Claim 7 and Sevigny further teaches a means for heating at least the first chamber (Fig. 2 paragraph [0060] equalize pressure in heating/cooling cavity – 202) and a means for monitoring the temperature of at least the first chamber (Fig. 1 paragraph [0034] controller – 110 parameters measured include temperature). 	Sevigny further discloses a means for heating at least the first chamber (Figs. 2, 5 paragraph [0054] heated fluid – 210 heater/cooler cavities – 202)  and a means for monitoring the temperature of at least the first chamber (Fig. 1 paragraph [0034] heater – 104, controller 110), at least one heating element which is interposed between the jacket and the body (Figs 1, 2 paragraphs [0038] [0039] fluid – 210 heater – 104), at least one means for measuring the temperature of the jacket, which is interposed between the jacket and the body ((Fig. 1 paragraph [0034] controller – 110 parameters measured include temperature). and at least some connection means of said heating element and of said measuring means (paragraph [0034]), which pass through at least one of the first or second covers (Hansen, paragraph [0115]).

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/Examiner, Art Unit 1748